Citation Nr: 1432281	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  12-20 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a left wrist injury.

2.  Entitlement to service connection for a back disorder, variously claimed as lumbar degenerative disc disease, including as due to a service-connected scar, status post pilonidal cyst removal.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from July 1959 to July 1962 and had unverified service in the Naval Reserve from 1978 to 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, that denied direct service connection for back and left wrist disorders.  

The Board notes that, in a February 2010 statement, the Veteran's representative noted a pending claim for service connection for a back disorder as due to the Veteran's service-connected pilonidal cyst removal.  The issue as recharacterized on the title page represents the current status of the claim on appeal.

In July 2013, the Veteran testified during a hearing at the RO before the undersigned.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There are no service treatment records in the file for the period of active service.  There is no indication that the records are unavailable.

The Veteran testified that he served in the Naval Reserve from 1978 to 1982.  There are service treatment records in the file dated from 1980 to 1990.  His periods of active duty for training and inactive duty training have not been verified.  

During his hearing, the Veteran testified that he received private medical treatment for his left wrist at a health center in Queens, New York, in the early 1990s.  He also complained of wrist pain when hospitalized several times at the VA Medical Centers (VAMCs) in East Orange, New Jersey or Brooklyn, New York, and was told he had an arthritic wrist that would be painful.  Id.  In the last three or four years, he complained about his left wrist in the VA hospital and was examined.  

The Veteran testified to receiving treatment for his back disorder at a HIP Health Center from about 1990 to 2002.  He was also treated at the Britt Clinic.  

The Veteran further indicated that the New York State Labor Board might have some of his medical records as he received compensation for a work-related injury approximately 20 years ago. 

VA is required to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A(b),(c) (West 2002 & Supp. 2013).  VA has not yet attempted to obtain the records identified at the hearing.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service treatment records for his active duty from July 1959 to July 1962 and reserve service.  

2.  Verify all specific periods of the Veteran's ACDUTRA and INACDUTRA (not retirement points).  

3.  Efforts to obtain verification and service treatment records must continue until it is received, unless it is reasonably certain that records verifying such service do not exist, or that further efforts to obtain such records would be futile.

4.  Ask the Veteran to complete an authorization to obtain records of his treatment by the HIP Health Center, the health center in Queens, New York (if other than the HIP Health Center), and the Britt Clinic. 

Tell the Veteran that if he does not provide the authorization he may obtain the records himself and submit them to VA.

5.  Contact the New York State Labor Board and request all medical records obtained in conjunction with any Workman's Compensation claim filed by the Veteran in the 1990s.  

Obtain all records regarding the Veteran's treatment at the VAMCs in East Orange and Brooklyn since 2000, for the conditions at issue.  

7.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

8.  If additional records are obtained, refer the Veteran's claims file and a copy of this remand to the physician who performed the November 2009 VA spine examination (or another similarly qualified physician).  A clinical evaluation should be scheduled only if deemed necessary by the examiner.  The physician-examiner is requested to review the Veteran's service and post service medical records and address the following:

a. The examiner should opine as to whether any lumbar spine disability shown since the current claim was filed in 2010 at least as likely as not had its onset in service or is the result of a disease or injury in service.

b. The examiner should provide reasons for these opinions.

c. The examiner must account for the Veteran's report of symptoms beginning in approximately 1960.  If the examiner rejects the Veteran's reports, the examiner must provide reasons for doing so.  The absence of supporting records is not, standing alone, sufficient reason to reject the Veteran's reports.

9.  If additional records are obtained, refer the claims file and a copy of this remand to the physician who performed the May 2010 VA orthopedic examination of the Veteran's left wrist (or another similarly qualified physician).  A clinical evaluation should be scheduled only if deemed necessary by the examiner.  The physician-examiner is requested to review the Veteran's service and post service medical records and address the following:

d. The examiner should opine as to whether any left wrist disability shown since the current claim was filed in 2010 at least as likely as not had its onset in service or is the result of a disease or injury in service.

e. The examiner should provide reasons for these opinions.

f. The examiner must account for the Veteran's report of symptoms beginning in approximately 1986.  If the examiner rejects the Veteran's reports, the examiner must provide reasons for doing so.  The absence of supporting records is not, standing alone, sufficient reason to reject the Veteran's reports.

10.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

